OFFICE      OF    THE     ATTORNEY          GENERAL         OF    TEXAS

                                           AUSTIN




                                                                        ,
Honorable        I.   I.   Geren
Oounty Attorney
Limestone  County
Oroesbeck,         Texas

Dear Sir:                                            0p1n&R0,            o-2&
                                                    2e:        Khethe* or, nok~-.B trustee
                                                  i'     ." . of a consol%dotg             rural
                                               /'            'Jligh school       hlc,t?lct      can
                                             I        ~1       V~lldly     receive      ccnpensa-
                                      ('> (/"              \!tlbp rror the contractor
                                                          ,/ r0y ccrpentcr          work per-
                                         '\ \\,..
                                           “\              C~~~~o~~yBI~'l~~~~tn:n~'le
                            Ye.-" \              '\,,,      ~~,rcr the soh0ol         district.
                       ,'            '~
                              ,.,                       ‘1
                Ye &cc ,    Honorable   I.   I.   Gcran,   page   2




                If,  at the time the controot     in question    was lot,
    there   was no agreement,    express  or implied,    between the con-
    tractor   and the school trustoe     with refercnco     to the om-
    ployment in question,     it would appear tbnt the trustoe       ln
    question has no suoh Pecuniary       interost   in tho oontrcct    ES
    to make it void under the pub110 policy         doctrine.

                Vie rocofgize    the iaot that such e situation             AS
    herein involved     -ic??t be subject      to crltlolst~      due to the
    iact that the bocrd of trusteeo          must acoept       the work when
    ocmpleted.    k situation     might nrise     here whsrehy the trustee
    would hAVe conflicting       interests.      That 1~ to guy, thrre azy
    be e tendency    on the part of the school          trustee,      because    of
    ruoh employment,      to induce the approval        of the work when
    acmpleted which otherwise        might not be epprovcd.            Notwith-
    rtandlnS We posnlblllty         thnt certain     c’onfllctlng      interests
    alght arise    undor the contract       of employmont,       wo ara of the
-   opinion thot the mere existence          of such a possibility          would
    not preclude    the employment under t!je public            policy    d0ctrir.e.

                In our @Pinion ITo. O-1589, this Dopartrent         held
    that trustees    of an lndepel~!dent school   district     were not
    subject to the provisions      of Article   373, I‘enel Code.      For
    the reasons set out in thut opinion,        e copy cf wl-ich is
    onolosed, wo are of tho opinion       that Article     373, supra,
    her no applicntion    to your question    here.

                                                   Yours    very    truly

                                                  A’,TTC~XIT C?Tr:%‘.:. CF ‘I’?y.lS




                                                                   Glenn     R. Iewis
                                                                            Assistant




                                                                      I oe Shoptaw